Title: From George Washington to John Hanson, 30 November 1781
From: Washington, George
To: Hanson, John


                  
                     sir
                     Phila. 30th Novemr 1781
                  
                  Your Excellencys several Favors of the 10th 13th & 24th instant with their Inclosures were handed me while on the Road to this Town, which has prevented my Reply before the present Moment.
                  While I Congratulate your Excellency on your Appointment to fill the most important Seat in the United States—I take the same Opportunity to thank you with great Sincerity for the very polite Maniere in which you are pleased to tender me the Advantages of your Correspondence.  As a mutual free Communication cannot fail to be attended with great Satisfaction to me, & will undoubtedly be productive of very usefull Consequnces to the public Cause—your Excellency may be assured I shall pay every particular Attention to this Correspondence.
                  I sincerely Accord to your Excellency’s Sentiment that Our public Affairs at present assume a promising Aspect—but suffer me to begin the Freedom of our Correspondence, by Observing to your Excellency, that upon our future vigorous Improvement of the present favorable Moment, depend the happy Consequences which we now promise ourselves as the Result of all the successfull Events of the last Campaign.  I am &c.
                  
                     G.W.
                     
                  
               